significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct slats this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the - internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the hospital’ is a teaching and community hospital serving the communities in the the hospital has experienced temporary substantial business hardship as evidenced by losses in income in each of the last three fiscal years the business hardship that the hospital is experiencing has been further impacted by increased funding requirements due to declines in plan assets a genera decline in hospital reimbursements from government and private insurers increasing expenses and a general decrease in the use of hospital services attributable to the generally poor economic situation according to the information received the entire healthcare industry is experiencing similar difficulties the hospital has taken several steps to increase revenues and reduce costs the hospital plans to add a family residence program in that is focused on providing primary care reengineer clinical and administrative operations to meet demands for service and improve resource utilization and process improvement effective date the plan was amended to freeze future compensation credits under the cash balance formula further develop and pian assets as of date were dollar_figure and the current liabilities were dollar_figure with a funding ratio of t has been determined that an application of the minimum_funding_standard would be adverse to the interests of plan participants in the aggregate accordingly this waiver has been granted subject_to the following condition which you have agreed to by date all necessary documents to provide an arrangement to secure the repayment of the waived amount satisfactory to the pension_benefit_guaranty_corporation will be executed lf the hospital fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of ‘and to the authorized this letter to the ep classification manager in representative listed on the power_of_attorney form on file with this office if you have any questions concerning this matter please contact sincerely carol d gold director employee_plans
